ON appellant’s motion for rehearing.
DAVIDSON, Judge.
In his motion for rehearing, appellant insists that the record does not reflect the jurisdiction of the district court of Wilson *622County, because there is nothing showing that the venue of the case had been transferred from Bexar County, where the offense was alleged to have been committed and the indictment returned.
Since the filing of such motion there has been filed in this court a supplemental transcript evidencing that the venue of the case was properly transferred from Bexar County to Wilson County.
The motion for hearing is overruled.
Opinion approved by the court.